Citation Nr: 1619692	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  14-19 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the buccal mucosa, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In December 2015, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) pursuant to 38 C.F.R. § 20.901 (2015), which was received in January 2016.  The Board notes that Veteran was furnished a copy of such opinion in February 2016.  See 38 C.F.R. § 20.903 (2015).  Later that month, he indicated that he had no additional argument or evidence to submit.


FINDING OF FACT

The Veteran's squamous cell carcinoma of the buccal mucosa manifested more than one year after separation from service, and is not shown to be causally or etiologically related to an in-service event, injury, or disease, to include herbicide or sun exposure.


CONCLUSION OF LAW

The criteria for service connection for squamous cell carcinoma of the buccal mucosa have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard June 2012 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records (STRs) and service personnel records have been obtained.  Post-service private treatment records have also been obtained.

A January 2016 VHA opinion regarding the Veteran's claim has been obtained.  Additional examination is not necessary as the Board finds that such opinion is adequate for adjudication of the claim because it considered all of the pertinent evidence of record, to include statements of the Veteran, and provided complete rationales, relying on and citing to the records and journal articles reviewed.  Thus, VA's duty to assist has also been met.

II. Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include malignant tumor, manifesting to a compensable degree within one year of service, were incurred in service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).

Service connection may also be established based on herbicide exposure.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6).  For VA purposes, an "herbicide agent" includes the chemicals 2,4-D; 2,4,5-T and its contaminant TCCD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).  For the purposes of determining herbicide exposure, a veteran who served in qualifying locations is presumed to have been exposed to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii).  If the veteran is presumed to have been exposed to herbicides, the veteran is entitled to a presumption of service connection for certain disorders.  See 38 C.F.R. § 3.309(e).  This presumption is specifically limited to those diseases listed in 38 C.F.R. § 3.309(e).

On his June 2012 claim form, the Veteran contends that he developed squamous cell carcinoma as a result of herbicide exposure, to include Agent Orange and other toxic chemicals, while serving in the Republic of Vietnam.  Additionally, in his October 2012 notice of disagreement, the Veteran contends that his service in Vietnam subjected him to extreme sun exposure, suggesting that such exposure is also related to his squamous cell carcinoma.  The Board notes that VA treatment records show that the Veteran had a wide local excision with reconstruction for squamous cell carcinoma of the buccal mucosa.  Thus, the Veteran has the claimed current disability.

The Veteran has not contended, and the STRs do not reflect, treatment for or a diagnosis of squamous cell carcinoma or any other buccal mucosa disease while in service.  No complaints or symptoms associated with such disease are of record until 2012.  Both the Veteran and the medical evidence indicate that squamous cell carcinoma did not manifest until well after his separation from service in approximately 2011.  See July 10, 2012, VA treatment records.  Thus, the claim turns on the nexus element of the claim for the disease diagnosed many years after service.

The Veteran contends that his squamous cell carcinoma is due to in-service exposure to herbicides or to the sun, and that this exposure resulted in his squamous cell carcinoma, which necessitated post-service surgery and treatment.  The Veteran is presumed to have been exposed to herbicides because he served in Vietnam.

Squamous cell carcinoma of the buccal mucosa is not one of the enumerated chronic diseases presumptively associated with exposure to herbicides.  38 C.F.R. §§ 3.307, 3.309(e).  Thus, service connection cannot be granted on a presumptive basis for diseases associated with herbicide exposure.

The Veteran submitted articles in support of his contention that his squamous cell carcinoma was caused by his in-service herbicide exposure.  This contention and his contention regarding extreme sun exposure causing his squamous cell carcinoma were addressed by the January 2016 VHA medical expert (otolaryngology and head and neck surgeon).  The opinion addressed three journal articles submitted by the Veteran and concluded that none of the articles provided convincing evidence that herbicides cause SCC (squamous cell carcinoma).  Specifically, the medical expert opined that the article pertaining to a study in German male workers was limited by its retrospective nature, lack of control for smoking in one cohort, and small number of patients.  Additionally, none of the patients in the study had cancer of the buccal mucosa.  Regarding the study involving male patients in Alberta, Canada, the medical expert opined that the study suffers from recall bias and refers to SCC of the epidermis, which is different from SCC of the buccal mucosa.  Regarding the study involving rodents and lung neoplasms, the medical expert opined that the study demonstrates that the specific herbicide studied causes lung cancer in rats, but the study does not indicate increased risk of buccal SCC.  Additionally, it is difficult to apply the study's data to human oral SCC.

The medical expert indicated that his own "literature review did not reveal any studies that provided any more evidence of a connection between Agent Orange or other herbicides and SCC of the oral cavity.  The literature does support a strong connection between SCC of the head and neck and tobacco and alcohol use."  The expert noted that VA treatment records show that the Veteran used tobacco and alcohol.  The expert also provided citations for articles showing strong connections between smoking/alcohol and oral SCC.

Regarding the Veteran's sun exposure theory, the medical expert stated that sun exposure is a well-known risk factor for cutaneous SCC.  He explained that the likely mechanism involves ultraviolet radiation causing damage to the DNA of epithelial cells, which results in mutations (to areas such as p53), which causes uncontrolled growth of this cell line and leads to cancer.  However, the expert explained that the oral mucosa is a sun-protected area and receives very little, if any, sun exposure.  Thus, he concluded that there is no evidence indicating a correlation between sun exposure and SCC, and he cited a study supporting this conclusion.

Based on review of the Veteran's records and relevant journal articles, to include articles submitted by the Veteran, the medical expert opined that it is less likely than not that the Veteran's post-service diagnosis of squamous cell carcinoma of the buccal mucosa is related to his service.

The Board finds that any determination as to the nature and etiology of squamous cell carcinoma is medical in nature.  See Jandreau v. Nicholson, 492 F.3d 1372, 1977 (Fed. Cir. 2007).  Thus, the Veteran, as a layperson, is not competent to offer a medical opinion as to the cause of such carcinoma because he has not demonstrated that he possesses the requisite specialized knowledge.  Such an opinion requires medical expertise, and therefore, the Veteran is not competent to offer a medical opinion regarding such a complex medical question.  Accordingly, his opinion regarding the etiology of his squamous cell carcinoma is not competent evidence and is afforded no probative weight.  Moreover, the medical expert specifically considered the Veteran's contended theories.

Therefore, the evidence shows that the Veteran's squamous cell carcinoma of the buccal mucosal manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury, or disease, to include herbicide exposure.  The nexus element is therefore not substantiated.

In sum, the Board must conclude that the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim of service connection for squamous cell carcinoma of the buccal mucosa must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for squamous cell carcinoma of the buccal mucosa is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


